Citation Nr: 0800808	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-36 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of right 
navicular fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the veteran's appeal was certified to the Board in 
October 2004, additional pertinent medical evidence has been 
received.  In October 2007, the veteran was asked to submit a 
waiver of the RO's jurisdiction so that the Board may 
consider the newly submitted evidence.  No response was 
received from the veteran.  To ensure that the veteran's 
procedural rights are protected, insofar as he is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, with the new 
evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

VA progress notes and a surgical report dated in April 2007 
suggest that the symptomatology associated with the veteran's 
service-connected right wrist disorder may have worsened 
since the last VA examination performed in May 2002.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995).  

Further, the Board notes that the April 2007 surgical report 
contained in the claims folder is incomplete, and it is not 
clear that all pertinent treatment records have been 
associated with the claims folder.  
The record also reveals that the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in conjunction 
with his increased rating claim sent to the veteran in April 
2004 describes evidence needed in a claim of service 
connection.  Corrective notice should be provided to the 
veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
10 percent for residuals of a right 
navicular fracture.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should obtain a complete copy 
of the veteran's clinical folders from 
the Biloxi, Mobile, and Jackson VA 
facilities (and any other facilities 
identified by the veteran and for which 
necessary authorization has been 
obtained) dated from 2002 to present, 
including all records from the April 2007 
wrist surgery, and associate them with 
the claims folder. 

3.  Schedule the veteran for an 
examination to determine the current 
severity of the residuals of his right 
wrist disability.  The claims folder must 
be made available to the examiner for 
review.  Active and passive range of 
motion studies should be performed and 
results reported.  The examiner should 
comment on any additional functional 
impairment due to pain on motion when 
evaluating the severity of the 
disability.  Functional loss must be 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant. 

4.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
